Citation Nr: 0718607	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for parapsoriasis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is seeking a disability rating in excess of 30 
percent for his service-connected parapsoriasis.  Under 
Diagnostic Code 7816, a rating in excess of 30 percent is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2006).

After reviewing the veteran's claims file, the Board 
concludes that additional development is necessary.  
Specifically, the current medical evidence of record is 
insufficient for purposes of rating the veteran's service-
connected parapsoriasis.  Under these circumstances, the RO 
should schedule the veteran for a comprehensive VA 
dermatologic examination to determine the severity of his 
service-connected parapsoriasis and whether he requires 
constant or near-constant systemic therapy.  This examination 
should be conducted with special consideration being given to 
the rating criteria from the current version of Diagnostic 
Code 7816.  Id.

Additionally, in the April 2005 substantive appeal, the 
veteran asserted that his parapsoriasis was worsening.  The 
most recent dermatologic examination was in May 2004.  VA's 
duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326 (a) (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his 
service-connected parapsoriasis since 
September 2004.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  Thereafter, the veteran must be 
afforded a VA dermatologic examination to 
determine the severity of his 
parapsoriasis and whether constant or 
near-constant systemic therapy is 
required.  The claims file must be made 
available to the examiner to review in 
conjunction with the examination.  The 
examiner must state the location and 
extent of the veteran's parapsoriasis in 
terms of a percentage of the body and a 
percentage of exposed areas, whether the 
veteran's service-connected parapsoriasis 
is or has been treated with systemic 
therapies, such as corticosteroids or 
other immunosuppressive drugs, to what 
extent they have been required in the 
last 12 months, and whether treatment 
other than topical therapy is required.  
A complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report to the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the veteran's claim for 
entitlement to an increased rating in 
excess of 30 percent for service-
connected parapsoriasis.  The RO must 
consider the provisions of 38 C.F.R. § 
4.118, pertaining to the evaluation of 
skin conditions.  See 67 Fed. Reg. 49, 
590-599 (July 31, 2002).  If any issue on 
appeal remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



